Citation Nr: 1516009	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral knee disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for heart disease.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975 and May 1976 to November 1980 with additional service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A hearing was held before the undersigned Veterans Law Judge in March 2013.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required to obtain all records pertaining to the Veteran's service in the Navy Reserve.  Review of the file indicates that the RO attempted to obtain updated Reserve records but received no response.  Per 38 C.F.R. § 3.159(c)(2), "VA [must] make as many requests as are necessary to obtain relevant records from a Federal department or agency," only ending its efforts to obtain records if VA "concludes that the records do not exist or that further efforts to obtain the records would be futile."  The RO did not make a finding of unavailability, and it is unclear whether the Veteran is aware that his Reserve service (personnel and medical) record is not of record.  The Board finds the evidence does not clearly indicate that the records do not exist or that further efforts would be futile.  Thus, the records should again be requested. 

Furthermore, it appears there may be outstanding treatment records:  at the 2013 hearing, the Veteran has reported receiving treatment for hypertension at the Miramar Naval hospital in 1974.  Clinical records are sometimes kept separately from service treatment records; a search of the records from the naval hospital should be done.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of all available medical and personnel records associated with the Veteran's service in the Navy Reserve.  If the records are determined to be unavailable, so notify the Veteran.  

2.  Undertake appropriate development to obtain any treatment records at the Miramar Naval Hospital dated in 1974.    

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






